Citation Nr: 9911340	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-37 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease (DJD) of the left knee and lumbar 
spine.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran retired in October 1993, after 20 years of active 
military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating action of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously remanded by 
the Board in March 1997 for the conduct of additional 
development and VA examination.  At that time, the issues for 
appellate review were listed as entitlement to a rating in 
excess of 10 percent for the left knee disorder and 
entitlement to a compensable rating for the low back 
disorder.  In a rating decision issued in August 1998, the RO 
granted an increased evaluation on the basis of a difference 
of opinion in accordance with 38 C.F.R. § 3.105(b) (1998).  
Instead of a 10 percent evaluation for the veteran's left 
knee and a noncompensable evaluation for his lumbosacral 
spine, the RO concluded that since X-ray evidence of 
arthritis at both service-connected locations was 
demonstrated, a 20 percent evaluation was warranted in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 for degenerative arthritis with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an increased evaluation based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  In this case, a review 
of the evidence shows that rather than provide a staged 
rating for discrete intervals during the pendency of the 
appeal, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.  


FINDING OF FACT

The veteran was requested by the RO in September 1997 to 
provide information in connection with his claim; he failed 
to respond to this request within the following year; he also 
failed to report for examinations scheduled for October 1996 
and July 1998, as well as for a hearing scheduled for July 
1996.


CONCLUSION OF LAW

The veteran's claims for higher evaluations for a left knee 
disorder and a low back disorder are considered abandoned.  
38 U.S.C.A. §§ 501, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.158(a), 3.326(a), 3.655 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts:  Following the veteran's October 1993 retirement from 
military service, he filed claims for service connection for 
various disabilities and was granted service connection for 
degenerative joint disease of the left knee with painful 
range of motion (with a 10 percent evaluation) and for 
residuals of a low back injury, L3-L4, L4-L5 and L5-S1 
(noncompensable) all effective from November 1, 1993, the day 
following his retirement from service.  The veteran 
subsequently filed a timely notice of disagreement with 
specific reference to the assigned evaluations for arthritis 
of the left knee and arthritis of the lumbar spine.  After 
perfecting his appeal but before the claims folder was 
forwarded for initial appellate review, the veteran was 
scheduled for additional VA examinations of the joints and of 
the spine to be conducted in October 1996.  He failed to 
report for those examinations.  The veteran also had 
requested a personal hearing to be conducted at the RO and he 
failed to report for that hearing which had been scheduled 
for July 1996.  

Upon initial review of this appeal in March 1997, the Board 
determined that remand was necessary for additional VA 
examinations of the service-connected disabilities because 
the initial and sole examination on file from December 1993 
was stale and was inadequate for rating purposes, especially 
in light of the Court of Appeals for Veterans Claims (Court) 
decision in DeLuca v. Brown, 8 Vet. App. 206 (1995).  
Additionally, the case was remanded for inquiry to be 
directed to the veteran for him to identify any and all 
medical treatment he had received for his service-connected 
disabilities since he was separated from service.  In that 
remand the Board, citing the Court's decision in Wood v. 
Derwinski, 1 Vet. App. 190 (1991), clearly noted that VA's 
duty to assist was not exclusively a one-way street.

In compliance with the Board's March 1997 remand, the RO 
requested that the veteran identify all sources of recent 
treatment for his left knee and low back disorders in 
September 1997.  The veteran did not respond.  Also in 
compliance with the Board's remand, the RO arranged to have 
the veteran scheduled for a VA orthopedic examination in July 
1998.  Again, the veteran did not attend or respond.  

In this regard, it is important to note that a review of the 
claims folder reveals that the veteran has only had one 
address on file, and that all VA notices have been sent to 
this address.  There is no evidence of any VA notice sent to 
this address as ever having been returned by the Post Office 
as undeliverable.  

Law and Regulation:  38 C.F.R. § 3.326(a) provides, in part, 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.158(a) provides that where evidence requested 
in connection with an original claim or a claim for an 
increase is not furnished within one year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the rights to 
benefits be finally established, compensation shall not 
commence earlier than date of filing of a new claim.  
(Authority:  38 U.S.C.A. § 501(a) (West 1991)).  

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled VA medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
available evidence on file.  When a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  (emphasis added).

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court found 
that, when it was apparent from a review of the claims folder 
that a veteran had multiple addresses on file, it was 
incumbent upon the RO that notice was sent to the veteran's 
"last address of record."  In Wamhoff v. Brown, 
8 Vet. App. 517 (1996), the Court found that notice of 
required VA examinations mailed to the veteran's sole address 
on file was sufficient to trigger the veteran's duty to 
appear for such examinations, although the evidence in that 
case later revealed that the veteran did not in fact receive 
such notification because he was not in fact residing at that 
address. 

While copies of the actual notification letters are not on 
file, the claims folder does contain computer-generated 
reports from October 1996 and again in July 1998 which 
indicate that the veteran was notified of VA examinations and 
which indicate that he failed to report for each examination 
scheduled.  There is no evidence that either of these VA 
examination notices were returned as undeliverable.  In this 
regard, the Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  That latter case also stands for the proposition that VA 
need mail notice only to the last address of record in order 
for the presumption to attach.  Mindenhall at 274.  

Analysis:  Considering that the veteran has only one address 
noted on file and that all notices and other correspondence 
to him have been posted to that address, and in consideration 
of the presumption of regularity, the Board is entitled under 
the circumstances of this case to presume that he received 
actual notice of all VA examinations and of the RO's 
September 1997 request for information.  The claims folder 
indicates that the veteran has long been in receipt of a 
compensable evaluation for which he receives monthly VA 
disability payments.  The Board's March 1997 remand opinion 
itself clearly explained that there was inadequate clinical 
evidence on file to evaluate the veteran's service-connected 
disabilities in conjunction with his demands for higher 
evaluations and explained that additional evidence and 
examination was necessary.  That remand also informed him 
that VA's duty to assist was not exclusively a one-way 
street.  

Part of that remand action required the RO to write to the 
veteran to ask him to identify all sources of recent 
treatment for his left knee and low back.  The veteran was 
requested to provide that information at his only address on 
file in September 1997.  The veteran did not respond and, in 
accordance with 38 C.F.R. § 3.158(a), no response having been 
received within one year of the date of that request, his 
claims for higher evaluations will be considered abandoned.

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  In 
that case, the Court noted that the Supreme Court had held 
that every one dealing with the Federal Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. 
Corp.  v. Merrill, 332 U.S. 380 (1947).  Morris at 265.  
Accordingly, in Morris, the Court found that even though the 
veteran may have been ignorant of the abandonment provisions 
of 38 C.F.R. § 3.158(a) he was necessarily charged with 
knowledge of the regulation.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease (DJD) of the left knee and lumbar 
spine is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

